                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division



FRANCES OLIVER PACKETT,

     Plaintiff,

V.                                           Civil Action No. 3:17cv677

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

     Defendant.


                                     ORDER


     Having      reviewed   the    REPORT     AND    RECOMMENDATION     of   the

Magistrate Judge entered herein on October 16, 2018 (EOF No. 14),

the PLAINTIFF'S OBJECTIONS TO THE MAGISTRATE JUDGE'S REPORT AND

RECOMMENDATION      (ECF    No.   15),    the    DEFENDANT'S     RESPONSE    TO

PLAINTIFF'S   OBJECTIONS     TO   THE   REPORT AND    RECOMMENDATION    OF THE

MAGISTRATE JUDGE (ECF No. 16), and having considered the record

and the REPORT AND RECOMMENDATION (ECF No. 14) and finding no error

therein, it is hereby ORDERED that;

     (1)   The    PLAINTIFF'S     OBJECTIONS    TO   THE   MAGISTRATE   JUDGE'S

REPORT AND RECOMMENDATION (ECF No. 15) are overruled;

     (2)   The REPORT AND RECOMMENDATION of the Magistrate Judge

(ECF No. 14) is adopted on the basis of the reasoning of the REPORT

AND RECOMMENDATION;
     (3) The PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT {EOF No. 7)

is denied;

     (4) The DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (ECF No. 11)

is granted; and

     (5) The Commissioner's decision is affirmed.

     It is further ORDERED that the issues are adequately addressed

by the briefs and oral argument would not materially aid the

decisional process.

    It is so ORDERED.




                                            /s/          fZs>f
                              Robert E. Payne
                              Senior United States District Judge


Richmond, Virginia
Date: December ^ , 2018
